[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-10748                   March 18, 2008
                         ________________________           THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket No. 05-01057-CV-JOF-1

NEIL COLLIER BELL,


                                                             Plaintiff-Appellant,

                                    versus

DELTA AIRLINES, INC.,

                                                                 Defendant,
OFFICER D. C. CANTRELL, Individually
and in his official capacity as a City of
of Atlanta Police Officer,
THE CITY OF ATLANTA,


                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (March 18, 2008)
Before HULL and WILSON, Circuit Judges, and ALBRITTON,* District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s March 21, 2006 order granting summary judgment to defendants-appellees

Officer D.C. Cantrell and the City of Atlanta.

       AFFIRMED.




       *
       Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.

                                              2